United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-884
Issued: September 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2014 appellant filed a timely appeal of the September 9, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied her request for
reconsideration without conducting a merit review.1 Because more than 180 days elapsed since
the most recent merit decision dated May 9, 2013 and the filing of this appeal on March 4, 2014,
the Board lacks jurisdiction to review the merits of the claim pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal, is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from September 9, 2013, the date of OWCP decision, was March 8, 2014. Since using March 10, 2014, the
date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is March 4, 2014, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issues is whether OWCP properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On March 21, 2005 appellant, then a 45-year-old distribution clerk, filed an occupational
disease claim, alleging that she developed pain in the right shoulder while pitching mail at work.
OWCP accepted the claim for bursitis, right rotator cuff syndrome of the shoulder and allied
disorders.
Appellant was treated by Dr. David Weiss, an osteopath, from March 22 to May 11,
2005, who diagnosed rotator cuff tendinitis of the right shoulder, post-traumatic subacromial
bursitis, right shoulder impingement and rule out rotator cuff tear. A magnetic resonance
imaging (MRI) scan of the right shoulder dated April 28, 2005 revealed tendinosis without a
discrete tear of the supraspinatus tendon, severe acromioclavicular (AC) joint osteoarthritis,
partial subscapular tendon tear and intra-articular body associated with glenohumeral
osteoarthritis.
On March 2, 2006 appellant came under the treatment of Dr. Brian Sennett, a Boardcertified orthopedist, who performed an authorized arthroscopic subacromial decompression of
the right shoulder, right distal clavicle excision, surgical arthroscopy of the right shoulder and
debridement of the rotator cuff. Dr. Sennett diagnosed impingement syndrome of the right
shoulder, AC joint arthropathy, right shoulder, loose body right shoulder and partial rotator cuff
tear of the right shoulder.
In a September 19, 2006 progress note, Dr. Weiss advised that appellant had finished the
course of postoperative therapy and rehabilitation and had returned to full-duty work. He noted
findings and diagnosed status post partial thickness cuff tear, AC impingement and status post
right shoulder arthroscopy. Dr. Weiss advised that appellant was discharged from his care.
On October 10, 2006 appellant filed a claim for a schedule award. In a report dated
January 10, 2007, an OWCP medical adviser reviewed the medical evidence and opined that she
had five percent right arm impairment due to shoulder range of motion deficits and pain. In a
decision dated January 23, 2007, OWCP granted appellant five percent impairment of the right
arm. The period of the award was from September 5 to December 23, 2006.
Appellant requested reconsideration. She submitted an October 25, 2007 report from
Dr. Weiss who diagnosed post-traumatic right shoulder impingement, AC joint arthropathy,
loose bodies and partial rotator cuff tear, status post right shoulder arthroscopy with subacromial
decompression, right distal clavicle excision, removal of loose body and rotator cuff
debridement. Dr. Weiss opined that appellant had 18 percent impairment of the right upper
extremity.
In a decision dated February 20, 2008, OWCP vacated the decision dated January 23,
2007 and noted that an award for an additional impairment of the right upper extremity was
approved and would be issued in a separate decision. In a report dated February 14, 2008, the

2

medical adviser concurred in Dr. Weiss’ determination that appellant sustained 18 percent
impairment of the right upper extremity.
In a February 25, 2008 decision, OWCP granted appellant a schedule award for 18
percent impairment of the right arm. It advised that she had been previously paid for 5 percent
impairment and was entitled to an additional award of 13 percent impairment of the right arm.
The period of the award was from October 25, 2007 to August 3, 2008.
Appellant was treated by Dr. Neal C. Chen, a Board-certified orthopedist, on March 2,
2011, who diagnosed right glenohumeral joint arthritis, right carpal tunnel syndrome, mild and
rotator cuff tendinopathy. Dr. Chen recommended physical therapy, possible total shoulder
arthroplasty and wrist splints. On June 1, 2011 he diagnosed status post right shoulder
arthroscopy and osteoarthritis and noted that appellant was doing well with therapy. On
January 18, 2012 Dr. Chen indicated that she had severe right shoulder pain. X-rays revealed
osteoarthritis of the glenohumeral of the large inferior spur with loose chondral bodies. He
recommended surgery. In a February 21, 2012 operative report, Dr. Chen performed extensive
debridement of the right glenohumeral joint, subacromial decompression and distal clavicle
excision.3 On February 29, 2012 he treated appellant status post right shoulder arthroscopic
debridement. Other reports dated May 9 and July 18, 2012 by Dr. Chen reported that she was
progressing slowly status post surgery and was able to regain a substantial amount of her motion.
He noted tenderness at the acromion joint and recommended injections. In prescription notes
dated March 2, May 1 and June 1, 2011 and February 29 and May 5, 2012, Dr. Chen prescribed
physical therapy for right shoulder osteoarthritis and tenosynovitis. Appellant submitted
physical therapy notes from June 15 to 29, 2012.
On October 29, 2012 appellant requested an additional schedule award. On March 7,
2013 OWCP advised her of the type of evidence needed to support her claim.
In a decision dated May 9, 2013, OWCP denied appellant’s claim for an additional
schedule award.
In an appeal request form dated June 14, 2013, appellant requested reconsideration. She
indicated, in a June 14, 2013 statement, that her physician recommended a functional capacity
evaluation, which would be the basis of her reconsideration request and indicated that the report
would be submitted in June 2013. Appellant submitted reports from Dr. Chen dated June 1 and
March 2, 2011 and January 18 and February 21, 2012, a prescription note dated April 10, 2013
and physical therapy reports, all previously of record. She submitted prescription notes from
Dr. Chen dated February 24 and May 9, 2012 for prescribed physical therapy. In a January 16,
2013 report, Dr. Chen noted appellant’s complaints of pain in the acromial clavicular (AC) joint
with improvement in glenohumeral joint pain. He noted tenderness over the AC joint and
recommended injection of the joint stump. In an April 10, 2013 report, Dr. Chen noted
appellant’s complaints of right shoulder soreness with improving range of motion. An x-ray
revealed that an anterior osteophyte remained diminished in size. Dr. Chen recommended a
functional capacity evaluation to determine appellant’s physical abilities. Appellant submitted a
3

OWCP authorized the surgery.

3

functional capacity report prepared on May 16, 2013 by a physical therapist who indicated that
she could work at or below the light physical demand level.
In a September 9, 2013 decision, OWCP denied appellant’s request for reconsideration
on the grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
“(2) Advances a relevant legal argument not previously considered by OWCP;
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”5
Section 10.608(b) provides that any application for review of the merits of the claim,
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
OWCP denied appellant’s claim for an additional schedule award on the grounds that the
evidence was insufficient to establish that she sustained additional impairment greater than the
18 percent of the right upper extremity which was previously granted. Thereafter, it denied her
reconsideration request, without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. In her June 14, 2013 statement, she noted that a functional
capacity evaluation report would be the basis of her reconsideration request. This does not show
a legal error by OWCP nor is it a new and relevant legal argument. The underlying issue in this
case is whether appellant sustained permanent impairment to her right upper extremity. That is a

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

4

medical issue which must be addressed by relevant new medical evidence.7 However, appellant
did not submit any new and relevant medical evidence in support of her claim.
Appellant submitted reports from Dr. Chen dated June 1 and March 2, 2011 and
January 18 and February 21, 2012, a prescription note dated April 10, 2013 and physical therapy
reports. However, these reports are duplicative of evidence previously submitted and were
considered by OWCP in its decision dated May 9, 2013 and found insufficient. Evidence that
repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case.8
Appellant submitted prescription notes from Dr. Chen dated February 24 and
May 9, 2012. In a January 16, 2013 report, Dr. Chen noted her complaints of pain in the AC
joint with improvement in the glenohumeral joint pain and recommended injection of the joint
stump. Similarly, in an April 10, 2013 report, he noted appellant’s complaints of soreness of the
right shoulder with improving range of motion. Dr. Chen noted an x-ray revealed an anterior
osteophyte remained diminished in size and recommended a functional capacity evaluation.
However, these reports are not relevant because they do not specifically address the issue of
whether appellant sustained additional permanent impairment of her right upper extremity. As
noted, this is a medical issue which must be addressed by relevant medical evidence.9 However,
appellant did not submit any new and relevant medical evidence in support of her claim for a
schedule award.
Appellant submitted a functional capacity report prepared by a physical therapist on
May 16, 2013 which indicated appellant’s ability to perform work tasks. The Board has held that
treatment notes signed by a physical therapist are not considered medical evidence as these
providers are not a physician under FECA.10
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). She did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

8

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).
9

Id.

10

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law).

5

ORDER
IT IS HEREBY ORDERED THAT the September 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

